Citation Nr: 0814102	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04 41-669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied service connection for a 
back injury.

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing is of 
record.

In a January 2007 decision, the Board denied service 
connection for a back injury.  The veteran appealed the 
January 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was filed in November 2007.  In a November 2007 Order, 
the Court vacated the January 2007 Board decision that denied 
service connection for a back injury, and remanded the matter 
to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

A remand is required for the matter of entitlement to service 
connection for residuals of a back injury in order to comply 
with the November 2007 Joint Motion which formed the basis 
for the November 2007 Court Order.

The Board observes that in the November 2007 Joint Motion for 
Remand the parties agreed that remand is required to enable 
the Board to adequately discuss the credibility of the 
veteran's statements pertaining to his in-service event and 
to provide an adequate statement of its reasons or bases of 
its impact on whether an examination is warranted.  
Specifically, it was found that VA failed to request evidence 
that is potentially available from the veteran's primary care 
physician, Dr. O.A., and the physical examination for 
employment report with the sheriff's department in 1991.

During his November 2006 hearing, the veteran testified that 
he had disclosed his back injury during his December 1991 
physical examination for employment with the county sheriff's 
office and subsequently worked as a deputy sheriff for eleven 
years.  In a July 2004 letter, the veteran also indicated 
that Dr. O.A. was his primary care physician from 1991 until 
he began receiving treatment in May 2003, at the VA 
outpatient clinic (VAOPC) in Fort Worth, Texas.  Finally, the 
veteran identified another private physician - noted as Dr. 
McDonald in a July 2004 Authorization and Consent to Release 
Information and as Dr. McDowell in the November 2006 hearing 
transcript - who treated him for his claimed back injury from 
1962 until 1965.  The AMC/RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Dallas, Texas and from the VAOPC in 
Fort Worth, Texas; however, as the claims file only includes 
records from those providers dated up to October 2004, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).


In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims, are fully 
complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his claimed back 
disability.  Of particular interest are 
any outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the veteran's claimed back disability 
from the Dallas VAMC or Fort Worth VAOPC, 
for the period from October 2004 to the 
present.  Also of interest are any 
private treatment records from the 
following identified treatment providers 
for the time period from December 1960 to 
the present:   Dr. O.A. and Dr. McDonald 
(?) or McDowell (?) in Fort Worth, Texas.  

After the veteran has properly identified 
and signed the appropriate releases, 
those records not already associated with 
the claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Request records in connection with 
the physical examination for employment 
with the sheriff's department referred to 
by the veteran in the record.  The AMC/RO 
should request that the veteran identify 
the source of these records (i.e., which 
county sheriff's office employed the 
veteran and which physician or medical 
facility performed the examination), in 
order for the AMC/RO to make reasonable 
efforts to obtain them.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


